Citation Nr: 1327882	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  06-03 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a combined disability rating in excess of 30 percent for the post-operative residuals of chondromalacia of the left knee, beginning December 1, 2004.  

2.  Entitlement to an initial compensable disability rating for the status post donor site of the left hip associated with post-operative residuals of chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from February 1993 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and July 2005 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  In March 2010 and November 2011, the appeal was remanded for additional development.

The Board's earlier remands addressed the questions of whether the reductions of the disability ratings for the left knee disability and left hip disability were proper.  Specifically, the remands directed that in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Manlincon v. West, 12 Vet. App. 238 (1999), that a Statement of the Case be issued as to these claims.  Also see 38 C.F.R. § 19.29 (2012).  The remands also notified the Veteran and his representative that in order to perfect his appeals as to these issues the Veteran, within 90 days of issuance of the Statement of the Case, had to file with the RO his substantive appeal.  

With the above requirements in mind, the post-remand record shows that in February 2012 the RO issued Statements of the Case as to the reduction issues.  However, the post-remand record does not show that the Veteran, thereafter, perfected his appeal by filing at any time with the RO a statement that could act as a substantive appeal as to either of these issues.  In fact, the Veteran's representative in its April 2013 Statement of Accredited Representation in Appealed Case (VA Form 646) acknowledged that the Veteran did not perfect his substantive appeal as to the reduction issues, and that these issues were not in appellate status.  

Therefore, the Board finds that notwithstanding the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) (Congress did not intend for an untimely substantive appeal to foreclose the Board's exercise of jurisdiction over a claim when the Veteran failed to file a substantive appeal within 60 days after the issuance of an statement of the case because 38 U.S.C.A. § 7105(d)(3) uses the word "may" instead of "shall"), that it does not have jurisdiction over the reduction issues.  See 38 C.F.R. §§ 20.200, 20.302(c) (2012) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Consequently, this issues are not before the Board.  Accordingly, the Board finds that no further discussion of these issues is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The post-remand record shows that prior to the re-certification of the appeal to the Board that the RO/AMC added to the Virtual VA paperless claims file almost 650 pages of additional treatment records of the Veteran from the New Orleans VA Medical Center.  While these treatment records contained additional pertinent evidence, the record does not show that the RO/AMC thereafter issued a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2012) (a Supplemental Statement of the Case will be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case has been issued).  Therefore, the Board finds that another remand for a Supplemental Statement of the Case is required.  Id.

Additionally, the record reveals that during the pendency of the appeal the Veteran was incarcerated for a number of years.  The record also shows that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since 2005.  However, the record does not show that a request for his medical records from his former place of incarceration nor the records themselves appear in the claims file.  Similarly, while the record shows that the Veteran has been unable to work since 2005, it does not show that a request has been made for any records that may be on file with the Social Security Administration in connection with a claim for disability compensation.  Therefore, while the appeal is in remand status for the reasons set forth above, the Board finds that efforts to obtain these potentially missing records should be undertaken by the RO/AMC.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Similarly the record shows that the Veteran receives ongoing treatment from the New Orleans VA Medical Center.  However, his post-April 2013 records are not in the claims file.  Therefore, while the appeal is in remand status there records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, as well as the fact that the Veteran has not been afforded a comprehensive examination of his left hip since 2008 and his left knee since 2010, the Board finds that while the appeal is in remand status he should be provided with new VA examinations to ascertain the current severity of his disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining a needed authorization from the Veteran, shall obtain and associate with the record any available medical records of his from his former place of incarceration.  All actions to obtain the requested records must be documented fully in the claims file.  If any cannot be located or no such records exist, the Veteran shall be notified in writing.

2.  The RO/AMC shall obtain and associate with the record any available medical records of the Veteran on file with the Social Security Administration.  All actions to obtain the requested records must be documented fully in the claims file.  If any cannot be located or no such records exist, the Veteran shall be notified in writing.

3.  The RO/AMC shall obtain and associate with the record, physically or electronically, all of the Veteran's post-April 2013 records on file with the New Orleans VA Medical Center.  All actions to obtain the requested records must be documented fully in the claims file.  If any cannot be located or no such records exist, the Veteran shall be notified in writing.

4.  After undertaking the above development to the extent possible, the RO/AMC shall provide the Veteran with an orthopedic examination by an appropriate medical professional so as to assess the precise nature and extent of this service-connected left knee and hip disabilities.  The claims file must be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.

After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:



As to the Left Knee and Hip Orthopedic Disabilities:

a.  The examination shall conduct complete range of motion studies with specific findings as to the left knee as to flexion and extension and as to the left hip as to flexion, extension, abduction, adduction, internal rotation, and external rotation and note at what degree of motion pain exists, if any.

The examination should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits left knee flexion or extension and/or left hip flexion, extension, abduction, adduction, internal rotation, and external rotation.

b.  As to the left knee, the examiner shall also provide an opinion as to whether its instability is best characterized as slight, moderate, or severe.  

c.  As to the left knee, the examiner shall also provide an opinion as to (i) whether there is malunion of the tibia or fibula with slight, moderate, or marked knee or ankle disability as well as (ii) whether there is nonunion of the tibia or fibula with loose motion requiring a brace

The Left Hip Scar: 

As to the left hip scar, the examiner shall provide answers to the following questions:

a..  Is the scar deep or cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches ?.

b.  Is the scar superficial and cover 144 square inches?

c.  Is the scar superficial and unstable?

d.  Is the scar superficial and painful?

e.  Does the scar cause additional lost motion of the hip?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorder (i.e., pain, swelling, lost motion, etc. . .) even when his records are negative for symptoms. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which includes citation to all evidence added to the claims file since the last Supplemental Statement of the Case was issued in May 2012 including the treatment records that were added to the claims file via Virtual VA in April 2013 as well as citation to the laws and regulations governing the claims.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

